 




January 31, 2011


Rick Smith
Bioscrip, Inc.
100 Clearbrook Rd
Elmsford, NY  10523


Re:           Engagement of MJ Graves and Interim CFO, PFO and Treasurer


Dear Mr. Smith:


The purpose of this letter is to confirm your engagement of me by Bioscrip, Inc.
(“the Company” or “you”) to serve as your interim Chief Financial Officer
(“CFO”), principal financial officer (“PFO”) and treasurer.  I am looking
forward to working with you as your interim CFO and PFO, and in the transition
period following your employment of a permanent CFO. This letter agreement
outlines the terms of our engagement to provide these consulting services to
you.
 
I agree to provide the services described on Schedule A to this engagement
letter (the “Services”).   In the event we both agree to a change in the scope
of the Services, Schedule A will be amended accordingly. You acknowledge that
any change in scope or timeline may result in a change in our fees.
 
In connection with me providing the Services, you will be responsible for paying
the fees described on Schedule A and any expenses I incur for your benefit. My
bills will include a separate itemization of expenses that I have paid or
incurred on your behalf.  I generally send invoices bi-monthly.
 
My invoices will be due fifteen (15) days from the date of each invoice.  If any
invoice is not paid within thirty (30) days of the invoice date, I may, at my
option, refuse to continue the work until my fees and expenses are brought
current, charge interest on amounts past due, and/or terminate my relationship
with you.  Either party to this agreement may terminate the engagement, upon
notice, for any reason. Regardless of the reason for the termination of the
engagement, Bioscrip will remain responsible for paying for work performed and
costs incurred or advanced through the date of the termination.  Bioscrip agrees
to pay my reasonable expenses, including attorney’s fees, in the event
litigation is required to collect an outstanding balance due.
 
I agree that I shall both comply with all applicable federal and state laws
concerning the confidentiality and security of health-related information,
including, without limitation, the terms set forth in the Protected Health
Information Addendum which is incorporated by reference and made a part of our
agreement.  Bioscrip shall ensure that (a) it only transmits health related
information to me for which it has all consents and authorizations necessary to
permit such disclosure and to permit me to perform the Services; (b) any Company
policies or notices of privacy practices do not conflict with or limit the
ability of me to perform the Services; (c) in the event the Company agrees to
provide additional privacy protections to information relating to an individual,
the Company notifies me of such limitations on the date such information is
transmitted to me or the date on which the Company makes such an agreement,
whichever is later; and (d) in the event that an individual revokes an
authorization or consent given to the Company that pertains to the use or
disclosure of information previously transmitted to me, the Company promptly
notifies me of such revocation.
 
In consideration of me signing this engagement letter and agreeing to act as
your Interim CFO, PFO and treasurer, you will provide me indemnification to the
fullest extent permitted by the Company’s by-laws and Delaware law.
 
Our agreement shall be governed by the laws of the State of Delaware, without
reference to its conflicts of law principles.
 
Please let me know if the Company has any objection to these terms.  If these
terms are acceptable to Bioscrip, please have an authorized agent of the Company
sign below and return an original signed copy of this engagement letter to my
attention.
 
Thank you for this opportunity to work with you.
 


Sincerely,






Mary Jane Graves






TERMS OF ENGAGEMENT
APPROVED AND ACCEPTED:


Bioscrip, Inc.




_____________________                                           _
By: ___________________                                                      _
Title: ____________________
Date: ____________

 



 
 
 

--------------------------------------------------------------------------------

 

Schedule A


Scope of Services


MJ Graves will be serving as Interim Chief Financial Officer, Principal
Financial Officer and Treasurer for Bioscrip, reporting directly to Mr. Smith
and the board of directors, as appropriate.  In this role, Ms. Graves will have
the responsibilities and authorities normally assigned to the office of the CFO
and as granted by the Company’s board of directors.


Timeline


It is anticipated the engagement will commence on January 31, 2011.  The
engagement may be terminated at any time by notice from either party.


Fees and Expenses


MJ’s time will be billed at a rate of $250 per hour.  Out-of-pocket and other
incremental expenses will be billed in addition to MJ’s professional fees.  It
is estimated that monthly professional fees for the engagement will be
approximately $40,000.  Any professional fees in excess of this estimate will be
approved in advance with Mr. Smith.



